UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-35010 QR ENERGY, LP (Exact name of registrant as specified in its charter) Delaware 90-0613069 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1401 McKinney Street, Suite2400, Houston, Texas (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code): (713)452-2200 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). o Yes þ No As of May 10, 2012, there were16,666,667 Class C Convertible Preferred Units,37,422,351 Common Units,7,145,866 Subordinated Units and41,747 General Partner Units outstanding. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements 4 Consolidated Balance Sheetsasof March 31, 2012 (Unaudited) and December 31, 2011 4 Unaudited Consolidated Statements of Operations for the Three Months Ended March 31, 2012 and 2011 5 Unaudited Consolidated Statement of Changes in Partners' Capital for the Three Months Ended March 31, 2012 6 Unaudited Consolidated Statements of Cash Flow for the Three Months Ended March 31, 2012 and 2011 7 Unaudited Notes to the Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosure About Market Risk 31 Item 4. Controls and Procedures 31 PART II - OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Mine Safety Disclosures 32 Item 5. Other Information 32 Item 6. Exhibits 33 Signatures 34 1 Table of Contents CAUTIONARY STATEMENT ABOUT FORWARD–LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements that are subject to a number of risks and uncertainties, many of which are beyond our control, which may include statements about our: · business strategies; · ability to replace the reserves we produce through drilling and property acquisitions; · drilling locations; · oil and natural gas reserves; · technology; · realized oil and natural gas prices; · production volumes; · lease operating expenses; · general and administrative expenses; · future operating results; and · plans, objectives, expectations and intentions. All statements, other than statements of historical fact, concerning, among other things, planned capital expenditures, potential increases in oil and natural gas production, the number of anticipated wells to be drilled in the future, future cash flows and borrowings, pursuit of potential acquisition opportunities, our financial position, business strategy and other plans and objectives for future operations, are forward-looking statements. These forward-looking statements are identified by their use of terms and phrases such as “may,” “expect,” “estimate,” “project,” “plan,” “believe,” “intend,” “achievable,” “anticipate,” “will,” “continue,” “potential,” “should,” “could” and similar terms and phrases. Although we believe that the expectations reflected in these forward-looking statements are reasonable, they do involve certain assumptions, risks and uncertainties some of which are beyond our control. Actual results could differ materially from those anticipated in these forward-looking statements. One should consider carefully the statements under “Risk Factors” in this report and in our Annual Report on Form 10-K for the year ended December 31, 2011 and the other disclosures contained herein and therein, which describe known materialfactors that could cause our actual results to differ from those anticipated in the forward-looking statements, including, but not limited to, the following factors: · our ability to generate sufficient cash to pay the minimum quarterly distribution on our common units; · our substantial future capital requirements, which may be subject to limited availability of financing; · uncertainty inherent in estimating our reserves; · our need to make accretive acquisitions or substantial capital expenditures to maintain our declining asset base; · cash flows and liquidity; · potential shortages of drilling and production equipment; · potential difficulties in the marketing of, and volatility in the prices for, oil and natural gas; · uncertainties surrounding the success of our secondary and tertiary recovery efforts; · competition in the oil and natural gas industry; · general economic conditions, globally and in the jurisdictions in which we operate; 2 Table of Contents · legislation and governmental regulations, including climate change legislation and federal or state regulation of hydraulic fracturing; · the risk that our hedging strategy may be ineffective or may reduce our income; · the material weakness in our internal control over financial reporting; · actions of third party co-owners of interest in properties in which we also own an interest; and · risks related to potential acquisitions, including our ability to make acquisitions on favorable terms or to integrate acquired properties. The forward-looking statements contained in this report are largely based on our expectations, which reflect estimates and assumptions made by our management. These estimates and assumptions reflect our best judgment based on currently known market conditions and other factors. Although we believe such estimates and assumptions to be reasonable, they are inherently uncertain and involve a number of risks and uncertainties that are beyond our control. In addition, management’s assumptions about future events may prove to be inaccurate. All readers are cautioned that the forward-looking statements contained in this report are not guarantees of future performance, and we cannot assure any reader that such statements will be realized or that the forward-looking events and circumstances will occur. All forward-looking statements speak only as of the date of this report. We do not intend to update or revise any forward-looking statements as a result of new information, future events or otherwise. These cautionary statements qualify all forward-looking statements attributable to us or persons acting on our behalf. 3 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements. QR ENERGY, LP CONSOLIDATED BALANCE SHEETS (In thousands, except unit amounts) March 31, December 31, ASSETS (UNAUDITED) Current assets: Cash and cash equivalents $ $ Accounts receivable: oil and gas sales Due from affiliate - Derivative instruments Prepaid and other current assets Total current assets Noncurrent assets: Oil and gas properties, using the full cost method of accounting Gas processing equipment Less accumulated depreciation, depletion, amortization ) ) Total property and equipment, net Derivative instruments Deferred taxes Other assets Total noncurrent assets Total assets $ $ LIABILITIES AND PARTNERS' CAPITAL Current liabilities: Due to affiliates $ $ - Current portion of asset retirement obligations Derivative instruments Accrued and other liabilities Total current liabilities Noncurrent liabilities: Long-term debt Derivative instruments Asset retirement obligations Deferred taxes 20 20 Total noncurrent liabilities Commitments and contingencies (see Note 10) Partners' capital: Class C converible preferred unitholders (16,666,667 issued and outstanding as of March 31, 2012 and December 31, 2011) General partner (35,729 units issued and outstanding as of March 31, 2012 and December 31, 2011) Public common unitholders (17,297,351 and 17,292,279 units issued and outstanding as of March 31, 2012 and December 31, 2011) Affiliated common unitholders (11,297,737 units issued and outstanding as of March 31, 2012 and December 31, 2011) ) ) Subordinated unitholders (7,145,866 units issued and outstanding as of March 31, 2012 and December 31, 2011) ) ) Total partners' capital Total liabilities and partners' capital $ $ See accompanying notes to the consolidated financial statements 4 Table of Contents QR ENERGY, LP CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (In thousands, except per unit amounts) Three Months Ended March 31, 2012 March 31, 2011 Revenues: Oil and natural gas sales $ $ Processing and other Total revenues Operating Expenses: Production expenses Depreciation, depletion and amortization Accretion of asset retirement obligations General and administrative Total operating expenses Operating income Other income (expense): Realized gains on commodity derivative contracts Unrealized losses on commodity derivative contracts ) ) Interest expense, net ) ) Total other expense, net ) ) Loss before income taxes ) ) Income tax benefit, net 31 Net loss ) ) Net loss per limited partner unit: Common unitholders' (basic and diluted) $ ) $ ) Subordinated unitholders' (basic and diluted) $ ) $ ) Weighted average number of limited partner units outstanding: Common units (basic and diluted) Subordinated units (basic and diluted) See accompanying notes to the consolidated financial statements 5 Table of Contents QR ENERGY, LP CONSOLIDATED STATEMENT OF CHANGES IN PARTNERS' CAPITAL (UNAUDITED) (In thousands) Limited Partners Class C Convertible General Public Affiliated Total Preferred Unitholders Partner Common Common Subordinated Partners' Capital Balances - December 31, 2011 $ ) $ ) $ Contributions from the Predecessor - - - Recognition of unit-based awards - Reduction in units to cover individuals' tax withholding - - ) - - ) Accrued distributions to unitholders (see Note 9) - ) ) - ) ) Accrued distribution payable to preferred units ) ) Amortization of discount on increasing rate distributions - Noncash distribution to preferred unitholders ) - ) Management incentive fee earned - ) - - - ) Net loss ) Balances - March 31, 2012 $ ) $ ) $ See accompanying notes to consolidated financial statements 6 Table of Contents QR ENERGY, LP CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Three Months Ended March 31, 2012 March 31, 2011 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation, depletion and amortization Accretion of asset retirement obligations Amortization of deferred financing costs Recognition of unit-based awards General and administrative expense contributed by affiliates Unrealized losses onderivative contracts Deferred income tax benefit ) ) Changes in operating assets and liabilities: Accounts receivable and other assets ) Accounts payable and other liabilities Net cash provided by operating activities Cash flows from investing activities: Additions to oil and gas properties ) ) Acquisition deposit ) - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from underwriters' exercise of overallotment option - Distributions to the Fund - ) Contributions from the General Partner - Distributionsto unitholders ) ) Contributions from the Predecessor - ) Proceeds from bank borrowings - Deferred financing costs - ) Net cash used in financing activities ) ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to the consolidated financial statements 7 Table of Contents QR Energy, LP Notes to Consolidated Financial Statements (Unaudited) Except as noted within the context of each footnote disclosure, the dollar amounts presented in the tabular data within these footnote disclosures are stated in thousands of dollars. NOTE 1 – ORGANIZATION AND OPERATIONS QR Energy, LP (“we,” “us,” “our,” or the “Partnership”) is a Delaware limited partnership formed on September 20, 2010, to receive certain assets of the affiliated entity, QA Holdings, LP (the “Predecessor”) and own other assets. Certain of the Predecessor’s subsidiary limited partnerships (collectively known as the “Fund”) comprise Quantum Resources A1, LP, Quantum Resources B, LP, Quantum Resources C, LP, QAB Carried WI, LP, QAC Carried WI, LP and Black Diamond Resources, LLC. Quantum Resources Management, LLC (“QRM”) provides management and operational services for us and the Fund. Our general partner is QRE GP, LLC (or “QRE GP”). We conduct our operations through our wholly owned subsidiary QRE Operating, LLC (“OLLC”). On December 22, 2010 (the “Closing Date”), we completed our initial public offering (“IPO”) of 15,000,000 common units representing limited partner interests in the Partnership at $20.00 per common unit, or $18.70 per unit aftertaking into account the underwriting discount. On the Closing Date, a Contribution, Conveyance and Assumption Agreement (the “Contribution Agreement”) was executed by and among the Fund, the Partnership and QRE GP with net assets contributed by the Fund. In exchange for the net assets, the Fund received 11,297,737 common and 7,145,866 subordinated limited partner units. QRE GP made a capital contribution to the Partnershipin exchange for 35,729 general partner units. On January 3, 2011, the underwriters exercised their over-allotment option in full for 2,250,000 common units issued by the Partnership at $20.00 per unit. Net proceeds from the sale of these common units, after deducting offering costs, were approximately $42 million which, in accordance with the Contribution Agreement, were distributed to the Fund as consideration for assets contributed on the Closing Date and reimbursement for pre-formation capital expenditures. InOctober 2011, the Fund contributed certain oil and gas properties (the “Transferred Properties”) pursuant to a purchase and sale agreement by and among the Fund, the Partnership and OLLC in exchange for 16,666,667 Class C Convertible Preferred Units (“Preferred Units”) and the assumption of $227 million in debt (the “Transaction”).The fair value of the Preferred Units on October 1, 2011 was $21.27 per unit or $354.5 million with net assets of $252.0 million contributed to the Partnership by the Fund. The Transaction was accounted for as a transaction between entities under common control whereby the Transferred Properties were recorded at historical book value. As such, the value of the Preferred Units in excess of the net assets contributed by the Fund was deemed a $102.5 million distribution from the Partnership and allocated pro rata to the general partner and existing limited partners. On March 19, 2012, we entered into a Purchase and Sale Agreement (the “Purchase Agreement”), with Prize Petroleum, LLC and Prize Petroleum Pipeline, LLC for the acquisition of primarily oil properties (the “Prize Acquisition”) for approximately $230 million, subject to customary purchase price adjustments. The properties are located primarily in the Ark-La-Tex area.We placed into escrow a deposit of $11.5 million, equal to 5 percent of the purchase price, in accordance with the Purchase Agreement, which is recorded in other assets as of March 31, 2012. The Prize Acquisition closed on April 20, 2012. Refer to Note 15 – Subsequent Events for further details. On March 26, 2012, wefiled a registration statement with the United States Securities and Exchange Commission (the “SEC”) for the public offering of common units representing limited partnership interests in us.Additionally, included in the registration statement were 17,500,000 common units, including 6,202,263 common units to be issued by us, and 11,297,731 common unitsowned by the Fund, all ofwhich were offered for sale to the public.In conjunction with the offering, the Partnership granted the underwriters an over-allotment option for 30 days to purchase up to an additional 2,625,000 common units from the Partnership. The offeringclosed on April 17, 2012 and the common units, including the units pursuant to the underwriters’ full exercise of their option, were issued by us or sold by the Fund at $19.18 per unit.For more information,seeNote 15 – Subsequent Events for further details. At March 31, 2012, our ownership structure comprised a 0.1% general partner interest held by QRE GP, a 66.9% limited partner interest held by the Fund and a 33.0% limited partner interest held by the public unitholders. 8 Table of Contents NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete annual financial statements. During interim periods, the Partnership follows the accounting policies disclosed in its 2011 Annual Report on Form 10-K, filed with the SEC. The unaudited consolidated financial statements for the three months ended March 31, 2012 and 2011 include all adjustments we believe are necessary for a fair statement of the results for the interim periods. Operating results for the three month period ended March 31, 2012 are not necessarily indicative of the results that may be expected for the full year ended December 31, 2012. These unaudited consolidated financial statements and other information included in this Quarterly Report should be read in conjunction with our consolidated financial statements and notes thereto included in our Annual Report for the year ended December 31, 2011. The Partnership’s historical financial statements previously filed with the SEC have been revised in this quarterly report on Form 10-Q to include the results attributable to the Transferred Properties as if the Partnership owned such assets for all periods presented by the Partnership including the period from January 1, 2011 to March 31, 2011 as the Transaction was between entities under common control. The consolidated financial statements for periods prior to the Partnership’s acquisition of the Transferred Properties have been prepared from the Predecessor’s historical cost-basis accounts and may not necessarily be indicative of the actual results of operations that would have occurred if the Partnership had owned the assets during the periods reported. See our accounting policy for transactions between entities under common control set forth in Note 2 of the Notes to Consolidated Financial Statements in our Annual Report on Form 10-K for the year ended December 31, 2011. Accounting Policy Updates/Revisions The accounting policies followed by the Partnership are set forth in Note 2 – Summary of Significant Accounting Policies of the Notes to Consolidated Financial Statements in our Annual Report on Form 10-K for the year ended December 31, 2011. There have been no significant changes to these policies during the three months ended March 31, 2012. Recent Accounting Pronouncements In May 2011, the FASB issued ASU No. 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs (ASU 2011-04). The amendments in ASU 2011-04 are the result of the FASB's and the International Accounting Standards Board's (IASB) work to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with Generally Accepted Accounting Principles in the United States (US GAAP) and the International Financial Reporting Standards (IFRS). ASU 2011-04 explains how to measure fair value and changes the wording used to describe many of the fair value requirements in GAAP, but does not require additional fair value measurements. This guidance becomes effective for interim and annual periods beginning on or after December 15, 2011, with early adoption prohibited. Thisamendment was adopted by us on January 1, 2012 and did not have a material impact on our financial position, results of operations or cash flows. In December 2011, the FASB issued ASU No. 2011-11, Disclosures about Offsetting Assets and Liabilities (ASU 2011-11).The objective of this update is to provide enhanced disclosures that will enable the users of its financial statements to evaluate the effect or potential effect of netting arrangements on an entity’s financial position.The amendment will require entities to disclose both gross information and net information about instruments and transactions eligible for offset in the statement of financial position and instruments and transactions subject to an agreement similar to a master netting arrangement.This scope would include financial and derivative instruments that either offset in accordance with U.S. GAAP or are subject to an enforceable master netting arrangement or similar agreement, irrespective of whether they are offset in accordance with U.S. GAAP.This amendment becomes effective for annual reporting periods beginning on or after January 1, 2013, and the interim periods within those annual periods.We are evaluating the potential impacts this ASU will have on our disclosures. NOTE 3 – FAIR VALUE MEASURMENTS Our financial instruments, including cash and cash equivalents, accounts receivable and accounts payable, are carried at cost, which approximates fair value due to the short-term maturity of these instruments. Our financial and non-financial assets and liabilities that are being measured on a recurring basis are measured and reported at fair value. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price). US GAAP establishes a three-tier fair value hierarchy, which prioritizes the inputs used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of fair value hierarchy are as follows: 9 Table of Contents Level1 – Defined as inputs such as unadjusted quoted prices in active markets for identical assets or liabilities. Level 2 – Defined as inputs other than quoted prices in active markets that are either directly or indirectly observable for the asset or liability. Level 3 – Defines as unobservable inputs for use when little or no market data exists, therefore requires an entity to develop its own assumptions for the asset or liability. Commodity Derivative Instruments — The fair value of the commodity derivative instruments is estimated using a combined income and market valuation methodology based upon observable forward commodity price and volatility curves. The curves are obtained from independent pricing services. Interest Rate Derivative Instruments — The fair value of the interest rate derivative instruments is estimated using a combined income and market valuation methodology based upon observable forward interest rates and volatility curves. The curves are obtained from independent pricing services. Long-Term Debt — The fair value of our long term debt depends primarily on the current active market LIBOR. The carrying value of our long term debt as of March 31, 2012 approximates fair value based on the current LIBOR and is classified as a Level 2 input in the fair value hierarchy. We utilize the most observable inputs available for the valuation technique utilized. The financial assets and liabilities are classified in their entirety based on the lowest level of input that is of significance to the fair value measurement. The following table sets forth, by level within the hierarchy, the fair value of our financial assets and liabilities that were accounted for at fair value on a recurring basis as of March 31, 2012 and December 31, 2011. As of March 31, 2012 Total Level 1 Level 2 Level 3 Assets from commodity derivative instruments $ $
